Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 1 of 35 PageID #: 902



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

    LOCO BRANDS, LLC d/b/a DIRECT                  §
    TEK                                            §
                                                   §
    v.                                             §          CASE NO. 6:18-CV-69-JDK-KNM
                                                   §
    BUTLER AMERICA, LLC, and                       §
    FRONTIER COMMUNICATIONS                        §
    CORPORATION                                    §


                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

         Before the Court are Defendant Frontier Communications Corporation’s (“Frontier”)

  Motion to Dismiss Second Amended Complaint for Failure to State a Claim (Doc. No 67) and

  Defendant Butler America, LLC’s (“Butler”) Motion to Dismiss Under Rule 12(b)(6) (Doc. No.

  69). The Court RECOMMENDS GRANTING-IN-PART AND DENYING-IN-PART

  Frontier’s Motion to Dismiss Second Amended Complaint for Failure to State a Claim (Doc. No.

  67) and GRANTING-IN-PART AND DENYING-IN-PART Defendant Butler’s Motion to

  Dismiss Under Rule 12(b)(6).

                                         BACKGROUND

         Plaintiff Loco Brands, LLC d/b/a Direct TEK (“Direct TEK”) and Defendants are engaged

  in operations related to the telecommunications industry. Doc. No. 55 at ¶ 6. Direct TEK contracts

  with telecommunications technicians and places its technicians across the country through

  contracts and business relationships with Defendants. Id.

         Plaintiff alleges that Butler provided Direct TEK’s confidential, proprietary information to

  a competitor of Direct TEK. Id. at ¶ 7(a). The alleged confidential and proprietary information

  consisted of a spreadsheet that contained the names, addresses, social security numbers, and other

                                                  1
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 2 of 35 PageID #: 903



  private information of Direct TEK’s technicians (the “Confidential Information”). Id. The

  Confidential Information allows Direct TEK to “quickly mobilize technicians needed virtually

  anywhere in the country.” Id. Direct TEK alleges that it kept the Confidential Information private,

  only shared it with Butler, and only shared it with Butler on a confidential basis. Id. Plaintiff further

  alleges that Butler knew the Confidential Information was confidential and knew the information

  should not be shared with anyone. Id. Plaintiff also alleges that its competitors would not have had

  access to the Confidential Information through proper means. Id. at ¶ 7(a). Direct TEK finally

  alleges that a Butler manager, Susan Nab, shared the Confidential Information with a Direct TEK

  competitor thereby damaging Direct TEK. Id.

          In October of 2017, Plaintiff alleges that Butler contacted Direct TEK personnel by email

  to encourage them to end their relationship with Direct TEK and take positions with Direct TEK’s

  competitors. Id. at ¶ 7(b). Direct TEK contends the improper contact caused Direct TEK to lose at

  least fifty-eight technicians. Id.

          In addition to the improper contact with Direct TEK personnel, Plaintiff alleges Butler

  made false statements to Frontier and various technicians that Direct TEK “could not be paid for

  its services by Butler . . . because Direct TEK would keep, steal, and/or ‘run away with’ the

  money.” Id. at ¶ 7(c). Direct TEK further alleges that Butler also advised technicians that Butler

  had already paid Direct TEK to suggest that Direct TEK kept or stole the money rather than paying

  its technicians. Id. Plaintiff alleges Butler knew Direct TEK had not been paid when it made this

  statement. Id. Plaintiff also alleges that Butler, in a concerted effort to damage Direct TEK’s

  reputation, intentionally withheld and delayed payments to Direct TEK and lied to Direct TEK and

  technicians about the timing of those payments. Id. at ¶ 7(d).




                                                     2
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 3 of 35 PageID #: 904



          Further, Direct TEK alleges that Butler and Frontier conspired to destroy Direct TEK’s

  business because of Direct TEK’s refusal to participate in “Defendants’ illegal practice of engaging

  in racial prejudice.” Id. at ¶ 7(e). Plaintiff points to two alleged instances of racial prejudice. Id.

  First, Plaintiff alleges that Butler, at the insistence of Frontier, fired “numerous African-American

  technicians placed in Southeast Texas by Direct TEK for purposes of aiding in relief efforts

  following Hurricane Harvey.” Id. Second, Plaintiff alleges that it placed African-American

  technicians with Butler on a project for Frontier in Wisconsin. Id. Plaintiff alleges that after

  Frontier fired an African-American technician on the project in Wisconsin, a Butler manager,

  Susan Nab, “insisted (likely because of pressure from Frontier) that replacement technicians be

  more ‘professional’, which she defined . . . [as] ‘Caucasian’ . . . .” Id. 1 Plaintiff also alleges that

  Susan Nab had, on occasion, inquired as to whether technicians were “black,” and then advised

  that if a technician was “black, that it may ‘be a problem.’” Id. Plaintiff also notes that Direct

  TEK’s owner is a racial minority. Id.

                                              LEGAL STANDARD

  Motion to Dismiss Pursuant to 12(b)(6)

          The Court utilizes a “two-pronged approach” in considering a motion to dismiss under Rule

  12(b)(6) for failure to state a claim upon which relief can be granted. Ashcroft v. Iqbal, 556 U.S.

  662, 679 (2009). First, the Court identifies and excludes legal conclusions that “are not entitled to

  the assumption of truth.” Id. Second, the Court considers the remaining “well-pleaded factual

  allegations.” Id. The Court must accept as true all facts alleged in a plaintiff’s complaint, and the




  1
   Plaintiff points to Exhibit A, an email from Butler’s Susan Nab to Carlos Medina and Eurie Acosta, that states: “We
  need a very professional replacement, with all the proper tools and safety equipment…sorry to say, preferably
  ‘Caucasian’.” See Doc. No. 70-1. This attachment was initially attached to Plaintiff’s Amended Complaint (Doc. No.
  12), but was inadvertently not attached to Plaintiff’s Second Amended Complaint. Accordingly, Plaintiff
  supplemented its Second Amended Complaint with the email exhibits on November 27, 2018. See Doc. No. 70.

                                                           3
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 4 of 35 PageID #: 905



  Court views the facts in the light most favorable to the plaintiff. In re Katrina Canal Breaches

  Litig., 495 F.3d 191, 205 (5th Cir. 2007). A plaintiff’s complaint survives a defendant’s Rule

  12(b)(6) motion to dismiss if it includes facts sufficient “to raise a right to relief above the

  speculative level.” Id. (quotations and citations omitted). Stated differently, the Court must

  consider whether a plaintiff has pled “enough facts to state a claim to relief that is plausible on its

  face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Generally, a court ruling on a motion

  to dismiss may rely on only the complaint and its proper attachments.” Dorsey v. Portfolio

  Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (citing Fin. Acquisition Partners LP v. Blackwell,

  440 F.3d 278, 286 (5th Cir. 2006)).

                                              ANALYSIS

  I.     Defendant Frontier’s Motion to Dismiss Second Amended Complaint for Failure to
         State a Claim:

         Frontier alleges that Plaintiff’s Second Amended Complaint (“SAC”) fails to state a claim

  upon which relief can be granted. Doc. No. 67 at 2-3. Frontier seeks to dismiss Plaintiff’s claims

  of: (1) tortious interference with contract; (2) tortious interference with existing business

  relationships; (3) business disparagement; (4) discrimination and retaliation under 42 U.S.C. §

  1981; and (5) civil conspiracy.

         1. Tortious Interference with a Contract

         As an initial matter, Plaintiff’s SAC alleges causes of action for tortious interference with

  existing business relationships as well as tortious interference with contracts. See Doc. No. 55.

  Frontier argues that Plaintiff’s tortious interference with contract and tortious interference with

  existing business relationship claim “appear to state the same claim for tortious interference.” Doc.

  No. 67 at 2 n. 1. The Court agrees. Plaintiff’s claim for tortious interference with existing business

  relationships is premised on its existing contractual relationships with its technicians, and, thus, it

                                                    4
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 5 of 35 PageID #: 906



  is appropriately analyzed as a tortious interference with contract claim. See Doc. No. 55 at ¶ 11

  (“By its willful and intentional conduct as outlined in more detail above regarding interference

  with the existing technicians employed by and contracted to Direct TEK . . . .”). Accordingly, the

  Court recommends dismissing Plaintiff’s tortious interference with existing business relationships

  claim as duplicative of its tortious interference with contract claim. 2

           To establish a tortious interference with a contract claim, a plaintiff must plead: “(1) the

  existence of a valid contract subject to interference; (2) that the defendant willfully and

  intentionally interfered with the contract; (3) that the interference proximately caused the

  plaintiff’s injury; and (4) that the plaintiff incurred actual damage or loss.” Cmty. Health Sys. Prof'l

  Servs. Corp. v. Hansen, 525 S.W.3d 671, 689 (Tex. 2017) (citing Butnaru v. Ford Motor Co., 84

  S.W.3d 198, 207 (Tex. 2002)). In Texas, “a person must be a stranger to a contract to tortiously

  interfere with it.” In re Vesta Ins. Grp., Inc., 192 S.W.3d 759, 761 (Tex. 2006) (quoting Morgan

  Stanley & Co., Inc. v. Texas Oil Co., 958 S.W.2d 178, 179 (Tex. 1997)). “Intentional interference

  does not require intent to injure, only that ‘the actor desires to cause the consequences of his act,

  or that he believes that the consequences are substantially certain to result from it.’” Cmty. Health

  Sys. Prof'l Servs. Corp., 525 S.W.3d at 689 (quoting Sw. Bell tel. Co. v. John Carlo Tex., Inc., 843

  S.W.2d 470, 472 (Tex. 1992)).

           Frontier first argues that it could not legally interfere with Plaintiff and Butler’s business

  contract because Frontier is not a “stranger to the contract.” Doc. No. 67 at 4-5. Frontier concludes

  that it had a “connection to the business relationship and/or contracts that existed between Plaintiff

  and Butler[,]” and it “cannot be liable for tortiously interfering with those business relationships



  2
    Because this applies with equal force to Plaintiff’s allegations against Butler, the Court also recommends dismissing
  Plaintiff’s claim for tortious interference with existing business relationships against Butler as duplicative of its
  tortious interference with contract claim.

                                                            5
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 6 of 35 PageID #: 907



  and/or contracts as a matter of law.” Id. at 5. Essentially, Frontier argues that its interests are so

  closely aligned with Butler’s interests that “it becomes impossible to recognize their separate

  identity for purposes of analyzing the interference claim.” Doc. No. 75 at 3-4 (citing Schoellkopf

  v. Pledger, 778 S.W.2d 897, 903 (Tex. App.—Dallas 1989, writ denied)).

         Plaintiff responds that Frontier may be liable for tortious interference because Frontier is

  not a party to the contract between Plaintiff and Butler, Frontier was not the corporate agent of

  Butler, and Frontier was not a party to the contract between Direct TEK and its technicians. Doc.

  No. 73 at 5.

         Frontier’s argument fails at the pleadings stage. The SAC alleges that Direct TEK contracts

  with telecommunication technicians and places those technicians with Butler on projects for

  Frontier. This allegation is sufficient to state a plausible claim that Frontier is a stranger to

  Plaintiff’s contracts with Butler and its technicians.

         Frontier also argues the SAC alleges no facts “from which this Court could draw an

  inference as to Frontier’s intention to interfere with any Direct TEK contract.” Doc. No. 75 at 4.

  Frontier argues that Plaintiff’s claim fails because Plaintiff failed to plead facts that show Frontier

  intentionally took action to cause the termination of specific employment contracts or business

  relationships between Plaintiff and its technicians. Id. at 5.

          Plaintiff responds that its SAC “specifically alleges that Frontier improperly terminated

  African-American technicians in South Texas and Wisconsin” and insisted Defendant Butler hire

  Caucasian replacement technicians. Doc. No. 73 at 4 (citing Doc. No. 55 at ¶¶ 7(a)-(e), 14-16).

  Plaintiff contends this is sufficient to plead “willful and intentional interference with contracts

  between Plaintiff and its technicians as well as the contract between Plaintiff and Butler.” Id.




                                                    6
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 7 of 35 PageID #: 908



             To establish a willful and intentional act of interference, “a plaintiff is not required to prove

  intent to injure but rather ‘only that the actor desires to cause the consequences of his act, or that

  he believes that the consequences are substantially certain to result from it.’” Amigo Broad., LP v.

  Spanish Broad. Sys., Inc., 521 F.3d 472, 490 (5th Cir. 2008) (quoting Sw. Bell Tel. Co. v. John

  Carlo Tex., Inc., 843 S.W.2d 470, 472 (Tex. 1992)). “In other words, the alleged tortfeasor must

  have carried out the interfering act with ‘the desire[] to interfere with [the] contract or [the belief]

  that interference was substantially certain to result from its action.” Wolf v. Cowgirl Tuff Co., No.

  1:15-CV-1195 RP, 2016 WL 4597638, at *4 (W.D. Tex. Sept. 2, 2016) (alternations in original)

  (citing Sw. Bell Tel. Co., 843 S.W.2d at 472). Additionally, “the interfering party must have ‘actual

  knowledge of the contract or business relation in question, or knowledge of facts and

  circumstances that would lead a reasonable person to believe in the existence of the contract or

  business relationship.’” Id. (quoting Steinmentz & Assocs., Inc. v. Crow, 700 S.W.2d 276, 277-78

  (Tex. App.—San Antonio 1985, writ refused, n.r.e.)).

             The SAC alleges facts sufficient to plead a willful and intentional act of interference by

  Frontier. The SAC states that “Butler and Frontier conspired to destroy Direct TEK’s business . .

  . because of Direct TEK’s refusal to acquiesce to . . . Defendants’ illegal practice of engaging in

  racial prejudice.” Doc. No. 55 at ¶ 7(e). The SAC then alleges two incidents where Frontier

  “insisted” or “pressure[d]” Butler to engage in racially discriminatory behavior. Id. Plaintiff further

  alleges that “Defendant Frontier intentionally disparaged and insisted to Butler, . . . with an intent

  to harm, that Direct TEK be fired, thereby directly interfering with an existing business

  relationship 3 between Direct TEK and Butler.” Id. at ¶¶ 7(e), 11. These facts are sufficient to

  support the reasonable inference, at this stage of the proceedings, that Frontier desired to interfere



  3
      Plaintiff alleges there was an existing contract between Butler and Direct TEK. Doc. No. 55 at ¶ 15.

                                                              7
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 8 of 35 PageID #: 909



  with the contract between Plaintiff and Butler when it “insisted to Butler . . . that Direct TEK be

  fired . . . .” Doc. No. 55 at ¶ 11; see Wolf, 2016 WL 4597638, at *4. The allegations are also

  sufficient to support the reasonable inference that Frontier desired to interfere with the contracts

  between Plaintiff and its technicians when it allegedly improperly fired African-American

  technicians placed on its projects. Further, the totality of the facts alleged in the SAC allow for the

  reasonable inference that Frontier knew or reasonably should have believed in the existence of the

  contract between Plaintiff and Butler and the contracts between Plaintiff and its technicians. This

  is sufficient to plead a willful and intentional act of interference by Frontier. See Wolf, 2016 WL

  4597638, at *4 (finding the plaintiffs had alleged facts sufficient to satisfy the willful and

  intentional element for initial pleading purposes where the facts pled “allow[ed] for the reasonable

  inference that Defendant knew of or reasonably should have believed in the existence of the

  contracts in question, as well as that Defendant desired to interfere with the contracts or believed

  such interference was substantially certain to result from its actions”).

           Plaintiff has sufficiently pled its tortious interference with a contract claim against Frontier.

  Accordingly, the Court recommends denying Frontier’s motion to dismiss with respect to this

  claim.

           2. Business Disparagement

           The elements of a business disparagement claim are: “(1) publication by the defendant of

  false and disparaging words about the plaintiff; (2) malice; (3) lack of privilege; and (4) special

  damages to the plaintiff.” Fluor Enters., Inc. v. Conex Int. Corp., 273 S.W.3d 426, 433

  (Tex.App.—Beaumont 2008, pet. denied) (citing Hurlbut v. Gulf Atl. Life Ins. Co., 749 S.W.2d

  762, 766 (Tex. 1987)).




                                                      8
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 9 of 35 PageID #: 910



           Frontier argues that Plaintiff failed to identify “what statements Direct TEK claims amount

  to defamation.” Doc. No. 67 at 6. In response, Plaintiff argues it “provided sufficient factual

  pleading in its [SAC] to state a claim for defamation that is plausible on its face.” Doc. No. 73 at

  5-6. Plaintiff argues that “[t]aking the complaint as a whole, . . . it is clear that Plaintiff has provided

  sufficient notice under F.R.C.P. 8 that it is entitled to relief on its defamation claim.” Id. at 6.

           The SAC states that “Defendant Frontier, by its actions as outlined in Paragraph III.7.d.,

  intentionally and maliciously disparaged Direct TEK to Butler . . . .” Doc. No. 55 at ¶ 24. The

  referenced paragraph provides:

           In September and October 2017, Butler intentionally withheld and delayed payment
           to Direct TEK for services rendered, then lied to both Direct TEK and many
           technicians about the timing of payment, all in a concerted effort to tarnish Direct
           TEK’s reputation, cause distrust among Direct TEK technicians, and bolster
           Butler’s efforts to have the technicians leave Direct TEK for competitors.

  Id. at ¶ 7(d). The SAC also states that “management with Frontier disparaged Direct TEK and

  conspired with Butler to terminate its business relationship with Direct TEK.” Doc. No. 55 at ¶

  7(e).

           The SAC’s failure to plead or identify a disparaging statement made by Frontier is fatal to

  its business disparagement claim. In Hill v. Optum, the court found a plaintiff failed to plead a

  plausible claim for defamation 4 where the plaintiff alleged “[the defendant] intentionally published

  false statements to numerous persons, including management/human resources personnel . . . about

  Plaintiff to justify the termination.” No. 3:17-CV-0775-D, 2017 WL 2378299, at *4 (N.D. Tex.

  June 1, 2017). The court explained that “[w]ithout any facts to discern the specific nature of what




  4
    “A business disparagement claim is similar in many respects to a defamation action. The two torts differ in that
  defamation actions chiefly serve to protect the personal reputation of an injured party, while a business disparagement
  claim protects economic interests.” Forbes Inc. v. Granada Biosciences, Inc., 124 S.W.3d 167, 170 (Tex. 2003)
  (internal citation removed) (citing Hurlbut v. Gulf Atl. Life Ins. Co., 749 S.W.2d 762, 766 (Tex. 1987)).

                                                            9
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 10 of 35 PageID #: 911



  was said, there is no basis on which the court can infer a defamatory meaning that would allow

  [the plaintiff] to recover from [the defendant].” Id.

         Similarly, here, Direct TEK failed to allege or identify a false or disparaging statement

  made by Frontier. See id. In fact, the paragraph that Plaintiff cites for support wholly fails to

  mention Frontier and makes no allegation that Frontier made disparaging statements to Butler.

  Accordingly, the Court recommends dismissing Plaintiff’s business disparagement claim against

  Frontier. See id. (“Merely reciting the elements of a defamation claim, without pointing to a single

  statement that [the defendant] made, fails to plead a plausible claim.”).

         3. Discrimination and Retaliation Under 42 U.S.C. § 1981

         Section 1981 protects the rights of “[a]ll persons within the jurisdiction of the United

  States” to “make and enforce contracts” without respect to race. 42 U.S.C. § 1981(a). Section 1981

  offers relief from racial discrimination that “blocks the creation of a contractual relationship” or

  “impairs an existing contractual relationship,” but only where “the plaintiff has or would have

  rights under the existing or proposed contractual relationship.” Domino’s Pizza, Inc. v. McDonald,

  546 U.S. 470, 476, 126 S. Ct. 1246, 163 L. Ed. 2d 1069 (2006).

         To state a claim, the plaintiff must allege “(1) he or she is a member of a racial minority;

  (2) the defendant had an intent to discriminate on the basis of race; and (3) the discrimination

  concerned one or more of the activities enumerated in the statute . . . .” Bellows v. Amoco Oil Co.,

  118 F.3d 268, 274 (5th Cir. 1997). Frontier argues Plaintiff failed to sufficiently plead the first two

  elements. Doc. No. 67 at 6-8.

         Frontier first argues that Direct TEK, a Texas limited liability company, does not fit within

  the definition of a protected racial class and cannot, therefore, bring a discrimination claim under

  section 1981. Doc. No. 67 at 7. Frontier argues that Direct TEK made no allegations that it



                                                    10
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 11 of 35 PageID #: 912



  maintains a racial identity and relies heavily on White Glove Staffing, Inc. v. Methodist Hospitals

  of Dallas, for the contention that Direct TEK’s section 1981 claim must be dismissed. No. 3:17-

  CV-1158-K, 2017 WL 3925328, at *1 (N.D. Tex. Sept. 7, 2017).

          In response, Plaintiff notes that several other circuits have held that a corporation may

  maintain a section 1981 claim. See, e.g., Des Vergnes v. Seekonk Water Dist., 601 F.2d 9, 13-14

  (1st Cir. 1979). Plaintiff argues that it is a member of a protected class because it is a minority

  owned company. Doc. No. 73 at 9.

          In White Glove Staffing, Inc., “White Glove, a staffing agency, began contract negotiations

  to provide” employees for the defendants. 2017 WL 3925328, at *1. Before the parties had

  negotiated a contract, the defendants asked White Glove to send it a prep cook, and White Glove

  sent Carolyn Clay, an African American woman. Id. “Clay worked for [the defendants] for only a

  few days before [the defendants] told White Glove that Clay was not working out and asked White

  Glove to send someone else.” Id. White Glove, unable to find another prep cook on short notice,

  sent Clay back to the defendants the next day. Id. The defendants told Clay to leave and “contacted

  White Glove and allegedly stated the head chef only wanted Hispanic employees.” Id.

  Subsequently, the plaintiffs, Carolyn Clay and White Glove, brought a discrimination claim under

  42 U.S.C. § 1981. Id. The Defendants filed a Rule 12(b)(6) motion arguing that White Glove, a

  corporation without a racial identity, did not have standing to bring a direct discrimination claim

  under section 1981. Id. at *1, *3. The court noted that some circuits have found an entity may

  acquire an imputed racial identity sufficient to maintain a claim under section 1981, but the Fifth

  Circuit has not yet addressed imputed racial identity. Id. at *3. The court then reasoned that “[e]ven

  assuming the Fifth Circuit would allow a company to acquire an imputed racial identity, White

  Glove has not provided any facts that indicate it has acquired a racial identity.” Id. The court further



                                                    11
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 12 of 35 PageID #: 913



  reasoned that “[b]ecause White Glove is a corporation without a racial identity, White Glove has

  not shown it is a member of a racial minority.” Id. (emphasis added). Therefore, the court found

  White Glove did not have standing to bring a direct discrimination claim under section 1981. Id.

         However, in Body By Cook, Inc. v. State Farm Mut. Auto. Ins., the Fifth Circuit found that

  a plaintiff company “adequately [pled] the first element of a § 1981 claim by alleging that Body

  by Cook is a ‘100% African American-owned body shop.’” 869 F.3d 381, 386 (5th Cir. 2017).

         Direct TEK sufficiently pled the first element of a § 1981 claim by alleging it is a minority

  owned business. In contrast to White Glove Staffing, Inc., Direct TEK alleges its owner is a racial

  minority. 2017 WL 3925328, at * 3. Plaintiff’s allegation that it is owned by a racial minority is

  sufficient to allege the first element of a discrimination claim under section 1981. See Body By

  Cook, Inc., 869 F.3d at 386.

         The parties next dispute whether Plaintiff adequately alleged discriminatory intent.

  Frontier argues that Direct TEK has not alleged Frontier discriminated against Direct TEK on the

  basis of race. Doc. No. 67 at 7. Direct TEK responds by arguing Frontier discriminated against it

  by directing the firing of the African-American technicians and insisting they be replaced with

  “Caucasian” technicians. Doc. No. 73 at 9. Direct TEK also argues there is “direct evidence” of

  discriminatory intent in the record and cites to the email requesting a “Caucasian” replacement

  technician. Id.

         “Although ‘naked allegation[s]’ of discriminatory intent are too conclusory to survive a

  motion to dismiss, . . . discriminatory motive may be—and commonly is—demonstrated by

  circumstantial evidence . . . .” Body By Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 386

  (5th Cir. 2017) (citations omitted and alterations in original). “An allegation that similarly situated




                                                    12
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 13 of 35 PageID #: 914



  non-minorities received better treatment ‘could create the necessary inference and set the predicate

  for establishing the section 1981 claim’” Id. (citation omitted).

          In Body by Cook, the Fifth Circuit examined whether the plaintiffs had adequately pled a

  section 1981 claim. Id. at 386-87. There, the court recognized that the issue of whether the

  plaintiffs had adequately alleged discriminatory intent was a close question. Id. at 386. With

  respect to most of the defendants, the court found that the plaintiffs failed to plead discriminatory

  intent. Id. at 387. The court explained that “Plaintiffs make only generalized allegations regarding

  Defendants’ alleged disparate treatment of Body By Cook versus non-minority-owned shops.” Id.

  The court further explained that these allegations are not sufficient to plead discriminatory intent

  because “[t]hey fail to identify which Defendant discriminated or specific instances when Body

  by Cook was refused a contract but a similarly situated non-minority owned body shop was given

  a contract.” Id. (citation omitted).

          However, the Fifth Circuit found the allegations against defendant State Farm sufficient to

  plead discriminatory intent. Id. at 387. The court explained that, with respect to State Farm, the

  complaint contained more “specific allegations.” Id. The plaintiffs alleged “that a State Farm

  representative visited and inspected Body by Cook and found that it met all of State Farm’s

  qualifications for being a Direct Repair Ship, but that State Farm declined to allow Body by Cook

  to participate in its Direct Repair Program.” Id. The plaintiffs also alleged “that State Farm told

  Body by Cook that it was not admitting body shops into the Direct Repair Program but State Farm

  then admitted a non-minority owned body shop . . . .” Id. These allegations, the court explained,

  “make plausible the inference that the difference in treatment was because of Body by Cook’s

  minority-owned status.” Id.




                                                   13
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 14 of 35 PageID #: 915



             Here, Plaintiff alleges two instances of racial prejudice by Frontier demonstrate

  discriminatory intent. See Doc. No. 55 at ¶¶ 7(e), 28. First, Plaintiff alleges Frontier insisted Butler

  fire “numerous African-American technicians placed in Southeast Texas by Direct TEK . . . .” Id.

  at ¶ 7(e). Second, Plaintiff alleges Frontier fired an African-American technician and then

  pressured Butler to seek a replacement technician that was “Caucasian.” Id. Plaintiff then alleges

  that it “refused to comply with Frontier/Butler/Nab’s acts of racial prejudice and insistence on only

  Caucasian technicians,” and, subsequently, Direct TEK was removed from all of Frontier’s

  projects. See Doc. No. 55 at ¶ 7(e); Doc. No.. 70-2 at 1. These allegations, taken as true and in

  combination with the email from Butler requesting a “preferably ‘Caucasian’” replacement

  technician, make plausible the inference that Frontier intended to discriminate against Plaintiff

  based on race. See Body By Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 387 (5th Cir.

  2017). Accordingly, at this stage of the proceedings, Direct TEK’s allegations are sufficient to

  plead discriminatory intent.

             The Court recommends denying Frontier’s motion with respect to this claim. 5 Because

  Frontier only challenged the first two elements of Plaintiff’s discrimination claim, the Court does

  not reach the final element.

             4. Civil Conspiracy

             To state a claim for civil conspiracy, a plaintiff must allege:

             (1) a combination of two or more persons; (2) the persons seek to accomplish an
             object or course of action; (3) the persons reach a meeting of the minds on the object
             or course of action; (4) one or more unlawful, overt acts are taken in pursuance of
             the object or course of action; and (5) damages occur as a proximate result.

  First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 222 (Tex. 2017) (citing

  Tri v. J.T.T., 162 S.W.3d 552, 556 (Tex. 2005)).


  5
      Frontier did not address Plaintiff’s retaliation claim, and the Court declines to address this claim sua sponte.

                                                               14
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 15 of 35 PageID #: 916



         Plaintiff alleges two theories of conspiracy with respect to Defendants. Doc. No. 73 at 10.

  First, Direct TEK alleges Defendants conspired to fire the African-American technicians in

  southeast Texas and Wisconsin. Id. Frontier argues the SAC does not plead that Frontier and Butler

  reached a meeting of the minds to engage in discriminatory conduct. Doc. No. 75 at 10.

         “To satisfy the ‘meeting of the minds’ element, [the plaintiff] must allege that defendants

  had the ‘specific intent to agree to accomplish an unlawful purpose or to accomplish a lawful

  purpose by unlawful means.” Samsung Elecs. Am., Inc. v. Chung, No. 3:15-CV-4108-D, 2017 WL

  635031, at *13 (N.D. Tex. Feb. 16, 2017) (citation omitted). To do this, a plaintiff “must allege

  that there was a ‘preconceived plan and unity of design and purpose.’” Id. (citing Goldstein v.

  Mortenson, 113 S.W.3d 769, 779 (Tex. App.—Austin 2003, no pet.)); Baron v. Baron, No. 3:16-

  CV-3465-C-BH, 2018 WL 1156002, at *9 (N.D. Tex. Feb. 13, 2018) (internal quotation marks

  removed) (“The plaintiff must allege that there was a preconceived plan and unity of design and

  purpose.”). “For a civil conspiracy to arise, the parties must be aware of the harm or wrongful

  conduct at the inception of the combination or agreement.” Samsung Elecs. Am., Inc., 2017 WL

  635031, at *13 (citing Triplex Commc’ns, Inc. v. Riley, 900 S.W.2d 716, 719 (Tex. 1995)).

         The SAC states, “Butler and Frontier conspired to destroy Direct TEK’s business . . .

  because of Direct TEK’s refusal to acquiesce to such Defendants’ illegal practice of engaging in

  racial prejudice.” Doc. No. 55 at ¶ 7(e). It further states that Frontier “insist[ed]” Butler fire

  African-American technicians in Southeast Texas and “likely . . . pressure[d]” Butler to seek a

  Caucasian replacement technician. Id. The SAC further states, “Defendants conspired to commit

  the racially discriminatory and illegal acts set forth above . . . . Defendants acted in concert and

  agreed to commit and take such actions related to the termination of black employees and

  insistence on Caucasian replacements . . . .” Id. at ¶ 30.



                                                    15
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 16 of 35 PageID #: 917



         These allegations fail to state a preconceived plan or a time and place at which the

  Defendants had a meeting of the minds. See Samsung Elecs. Am., Inc., 2017 WL 635031, at *13

  (dismissing civil conspiracy claim because “Samsung failed to allege a preconceived plan or a time

  and place at which All Pro and other defendants had a meeting of the minds regarding the object

  of the conspiracy.”); Berry v. Indianapolis Life Ins. Co., 608 F.Supp.2d 785, 794 (N.D. Tex. 2009)

  (dismissing civil conspiracy claim because, inter alia, the complaint “fail[ed] to specify who was

  involved, precisely what the interaction was or what actions were decided upon, or when any

  meeting of the minds occurred between those parties”); Patel v. Pac. Life Ins. Co., No. 3:08-CV-

  0249-B, 2009 WL 145626, at *16 (N.D. Tex. May 22, 2009) (dismissing civil conspiracy claim

  because, inter alia, “[t]he conspiracy claim identifie[d] no specific time or place in which any

  meeting of the minds” took place). Accordingly, Plaintiff failed to state a claim that Defendants

  conspired to fire African-American technicians.

         Second, Plaintiff argues its SAC alleged that “management with Frontier conspired with

  Butler to terminate its business relationship with Direct TEK.” Doc. No. 73 at 10. Again, Plaintiff

  fails to allege a preconceived plan or a time and place at which the Defendants had a meeting of

  the minds with respect to the object of this conspiracy. See Samsung Elecs. Am., Inc., 2017 WL

  635031, at *13; Berry, 608 F.Supp.2d at 794; Patel, 2009 WL 145626, at *16. Accordingly, the

  Court recommends dismissing Direct TEK’s civil conspiracy claim.

  II.    Defendant Butler America, LLC’s Motion to Dismiss Under Rule 12(b)(6):

         Butler argues that Plaintiff’s SAC fails to state a claim upon which relief can be granted.

  Doc. No. 69 at 1. Butler seeks to dismiss Plaintiff’s claims of: (1) misappropriation of trade secrets;

  (2) tortious interference with existing business relationships; (3) tortious interference with

  prospective business relations; (4) tortious interference with contract; (5) breach of fiduciary duty;



                                                    16
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 17 of 35 PageID #: 918



  (6) unjust enrichment; (7) common law fraud; (8) business disparagement; (9) discrimination and

  retaliation under 42 U.S.C. § 1981; and (10) civil conspiracy. Doc. No. 69 at 1-11.

         1. Misappropriation of Trade Secrets

          “Trade secret misappropriation under Texas law is established by showing: (a) a trade

  secret existed; (b) the trade secret was acquired through a breach of a confidential relationship or

  discovered by improper means; and (c) use of the trade secret without authorization from the

  plaintiff.” Wellogix, Inc. v. Accenture, L.L.P., 716 F.3d 867, 874 (5th Cir. 2013) (citation omitted).

  Butler only contests whether Direct TEK pled adequate facts to allege the Confidential Information

  qualified as a trade secret under the Texas Uniform Trade Secret Act (“TUTSA”). Doc. No. 69 at

  2. Under the TUTSA, a “trade secret” means

         all forms and types of information . . . if: (A) the owner of the trade secret has taken
         reasonable measures under the circumstances to keep the information secret; and
         (B) the information derives independent economic value . . . from not being
         generally known to, and not being readily ascertainable through proper means by,
         another person who can obtain economic value from the disclosure or use of the
         information.

  TEX. CIV. PRAC. & REM. CODE § 134A.002(6)(A)-(B).

         Butler argues that Plaintiff failed to plead facts showing Direct TEK took reasonable efforts

  to keep the Confidential Information secret, the Confidential Information was not generally

  known, and the Confidential Information was not readily ascertainable through proper means. Doc.

  No. 69 at 2.

         Direct TEK responds that Texas courts have recognized that “[i]tems such as customer

  lists, pricing information, client information, customer preferences, buyer contacts, market

  strategies, blueprints, and drawings have been shown to be trade secrets.” T-N-T Motorsports, Inc.

  v. Hennessey Motorsports, Inc., 965 S.W.2d 18, 22 (Tex. App.—Houston [1st Dist.] 1998, pet.




                                                   17
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 18 of 35 PageID #: 919



  dism’d). Direct TEK argues its SAC specifically alleges the existence of a trade secret. Doc. No.

  71 at 4.

             At a minimum, Direct TEK has adequately pled the existence of a trade secret under the

  TUTSA. Plaintiff’s SAC alleges that “Direct TEK kept [the Confidential Information] private and

  it was not shared with any other person or firm, other than Butler.” Doc. No. 55 at ¶ 7(a). The

  Confidential Information “was then only shared with Butler, on a confidential basis . . . .” Id.

  “Butler knew the [Confidential Information] was confidential and not to be shared with any third

  parties, who could take advantage of and gain independent economic value from having the

  compilation of data and information they would not otherwise have access to by proper means . .

  . .” Id. Finally, the SAC alleges the Confidential Information created a “competitive advantage”

  for Direct TEK by allowing Direct TEK to “quickly mobilize technicians needed virtually

  anywhere in the country.” Id. Based on the facts alleged in the SAC as a whole, Direct TEK

  sufficiently pled that it took reasonable steps to protect the Confidential Information, and the

  Confidential Information was not generally known nor ascertainable through proper means.

             Viewing the facts in the light most favorable to Plaintiff, Direct TEK’s trade secret

  misappropriation claim includes “enough facts to state a claim to relief that is plausible on its face.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Accordingly, the Court recommends

  denying Butler’s motion to dismiss with respect to this claim.

             2. Tortious Interference with Prospective Business Relationships

             To state a claim for tortious interference with prospective business relations, a plaintiff

  must allege:

             (1) there was a reasonable probability that the plaintiff would have entered into a
             business relationship with a third party; (2) the defendant either acted with a
             conscious desire to prevent the relationship from occurring or knew the interference
             was certain or substantially certain to occur as a result of the conduct; (3) the

                                                     18
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 19 of 35 PageID #: 920



           defendant's conduct was independently tortious or unlawful; (4) the interference
           proximately caused the plaintiff injury; and (5) the plaintiff suffered actual damage
           or loss as a result. 6

  Coinmach Corp. v. Aspenwood Apartment Corp., 417 S.W.3d 909, 923 (Tex. 2013).

           Butler argues: (1) Plaintiff has not identified a specific relationship that was allegedly

  interfered with; (2) Plaintiff failed to plead facts showing there was a reasonable probability that

  Plaintiff would have entered a business relationship with a specific third party; and (3) Plaintiff

  has not pled an independently tortious or unlawful act related to Plaintiff’s interference claim. Doc.

  No. 69 at 4. To start, Direct TEK’s SAC alleges Butler interfered with the relationship between

  Direct TEK and its technicians. See Doc. No. 55 at ¶¶ 11, 13. This is sufficient to identify an

  interfered with relationship at this stage of the proceedings.

                    A. Reasonable Probability of Prospective Business Relationship

           “To establish tortious interference with prospective business relations, one must first show

  more than speculation or the bare possibility that a plaintiff would have entered into a future

  business relationship.” Cooper v. Harvey, No. 3:14-CV-4152-B, 2016 WL 4427481, at *11 (N.D.

  Tex. Aug. 21, 2016). “While ‘mere negotiations’ are not enough, a pre-existing business

  relationship can suffice to show a reasonable probability of prospective contractual relations.” Id.

  (citation omitted).

           Here, Plaintiff alleges it had an existing business relationship with its technicians. See N.

  Cypress Med. Ctr. Operating Co. v. Gallagher Benefit Servs., No. 4:11-cv-00685, 2012 WL

  2870639, at *7 (S.D. Tex. July 11, 2012) (finding an existing business relationship sufficient to

  plead the first element of a tortious interference with prospective business relationship claim);


  6
    Butler only challenges whether Plaintiff identified a specific relationship that was allegedly interfered with,
  whether Plaintiff pled facts showing there was a reasonable probability that Plaintiff would have entered a business
  relationship with a specific third party, and whether Plaintiff pled an independently tortious or unlawful act. Doc.
  No. 69 at 4. Therefore, the Court constrains its analysis to those issues.

                                                           19
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 20 of 35 PageID #: 921



  Doc. No. 55 at ¶ 6 (“Plaintiff contracts with many telecommunications technicians and places them

  across the country via its contracts and business relationships . . . .”). This is sufficient to plead the

  existence of the first element.

                  B. Independently Tortious or Unlawful Act

          “[T]o recover for tortious interference with a prospective business relation[,] a plaintiff

  must prove that the defendant’s conduct was independently tortious or wrongful.” Wal-Mart

  Stores, Inc. v. Sturges, 52 S.W.3d 711, 726 (Tex. 2001). “Independently tortious” does not mean

  that a plaintiff must be able to prove an independent tort. Id. Rather, it means “only that the plaintiff

  must prove that the defendant’s conduct would be actionable under a recognized tort.” Id.

  Additionally, “[c]onduct that is merely ‘sharp’ or unfair is not actionable and cannot be the basis

  for an action for tortious interference with prospective relations[.]” Id.

          As discussed in Section II.7 infra, Plaintiff sufficiently pled a business disparagement

  cause of action against Butler, which is the type of independently tortious conduct necessary to

  establish tortious interference with business relationships. Accordingly, Plaintiff pled facts

  sufficient to allege that Butler’s conduct was independently tortious or unlawful.

          Plaintiff pled facts sufficient to state a claim for relief of tortious interference with

  prospective business relationships. Accordingly, the Court recommends denying Butler’s motion

  to dismiss with respect to this claim.

          3. Tortious Interference with Contract

          To state a claim for tortious interference with contract, a plaintiff must allege: “(1) the

  existence of a valid contract subject to interference; (2) that the defendant willfully and

  intentionally interfered with the contract; (3) that the interference proximately caused the

  plaintiff’s injury; and (4) that the plaintiff incurred actual damage or loss.” Cmty. Health Sys. Prof'l



                                                     20
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 21 of 35 PageID #: 922



  Servs. Corp. v. Hansen, 525 S.W.3d 671, 689 (Tex. 2017) (citing Butnaru v. Ford Motor Co., 84

  S.W.3d 198, 207 (Tex. 2002)). Butler argues Plaintiff failed to sufficiently plead the first three

  elements.

                 A. The existence of a valid contract subject to interference

         Butler argues Direct TEK failed to identify a specific contract that was interfered with.

  Doc. No. 69 at 3, 5. Direct TEK argues it specifically referenced “existing business relationships

  with technicians employed by and contracted to Direct TEK . . . .” Doc. No. 71 at 7-8.

         “To prevail on tortious interference with contract, a plaintiff must allege the existence of a

  specific contract.” Randall v. L-3 Commc'ns Corp., No. 3:16-CV-3000-G, 2017 WL 412416, at *3

  (N.D. Tex. Jan. 31, 2017) (citing Funes v. Villatoro, 352 S.W.3d 200, 213 (Tex. App.—Houston

  [14th Dist.] 2011, pet denied).

         While Plaintiff has not described its contracts with its technicians in detail, the facts alleged

  are sufficient to support the inference that contracts existed between Plaintiff and its technicians

  that were subject to interference. In its SAC, Direct TEK alleges that “Plaintiff contracts with many

  telecommunications technicians and places them across the country via its contracts and business

  relationships . . . .” Doc. No. 55 at ¶ 6. Direct TEK further alleges it “placed” technicians with

  Butler in Southeast Texas and “placed one or more African-American technicians with Butler on

  a project for Frontier.” Id. at ¶ 7(e). Direct TEK further alleges “[t]here was/is an existing contract

  between Direct TEK and the technicians who were fired by, solicited and lied to by Defendants.”

  Id. at ¶ 15. Taking these facts as true and reading the SAC in the light most favorable to Plaintiff,

  Direct TEK has adequately pled the existence of a valid contract that is subject to interference.




                                                    21
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 22 of 35 PageID #: 923



                  B. Willful and Intentional Interference With a Contract

          Butler argues that to establish the element of a willful and intentional act of interference,

  the Plaintiff “must present evidence that some obligatory provision of a contract has been

  interfered with.” Doc. No. 69 at 3 (citing Funes v. Villatoro, 352 S.W.3d 200, 213 (Tex. App.—

  Houston [14th Dist.] 2011, pet. denied)). Thus, Butler argues, Plaintiff failed to adequately allege

  the element of a willful and intentional act of interference because Plaintiff failed to identify any

  obligatory provision of any contract between Plaintiff and its technicians that was breached. See

  id. at 3-4.

          Butler’s argument fails at the pleading stage. “To establish tortious interference with [an]

  existing contract, a plaintiff is not limited to showing the contract was actually breached.” Lamont

  v. Vaquillas Energy Lopeno, Ltd., 421 S.W.3d 198, 216 (Tex. App.—San Antonio 2013, no pet.)

  (quoting Khan v. GBAK Props., Inc., 371 S.W.3d 347, 359-60 (Tex. App.—Houston [1st Dist.

  2012, no pet.)). Rather, “[a]ny interference that makes performance more burdensome or difficult

  or of less or no value to the one entitled to performance is actionable.” Id. (quoting Khan, 371

  S.W.3d at 359-60). Here, Plaintiff alleged that a contract existed between Plaintiff and its

  technicians, and “Butler improperly contacted numerous Direct TEK personnel via an email from

  Larry Ferracioli, encouraging and soliciting them to terminate their relationship with Direct TEK

  . . . .” Doc. No. 55 at ¶ 7(b). At the very least, Plaintiff pled the existence of a contract and alleged

  actions by Butler that, if true, would make the performance of the contracts between Plaintiff and

  its technicians more burdensome or difficult. This is sufficient at the pleading stage to maintain a

  tortious interference with contract claim.




                                                     22
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 23 of 35 PageID #: 924



                  C. Proximate Cause

           “To show proximate cause, ‘a plaintiff must allege that ‘the defendant took an active part

  in persuading a party to a contract to breach it.’” M-I LLC v. Stelly, 733 F. Supp. 2d 759, 775 (S.D.

  Tex. 2010) (citation omitted). “Merely entering into a contract with a party with the knowledge of

  that party’s contractual obligations to someone else is not the same as inducing a breach.” Id.

  (citation omitted). “It is necessary that there be some act of interference or of persuading a party

  to breach, for example by offering better terms or other incentives, for tort liability to arise.” Id.

  (citation omitted).

          In Wolf v. Cowgirl Tuff Co., the plaintiffs’ alleged that the “[d]efendant contacted

  [plaintiff’s client] and encouraged [the client] to sever ties with [p]laintiffs.” No. 1:15-CV-1195

  RP, 2016 WL 4597638, at *5 (W.D. Tex. Sept. 2, 2016). The court found this allegation sufficient

  to demonstrate the defendant took an active part in persuading the client to breach its contracts

  with plaintiffs. Id.

          Here, Butler argues that “Plaintiff . . . failed to plead facts that support how any interference

  proximately caused damages to Plaintiff.” Doc. No. 69 at 4. However, similar to Wolf, Direct TEK

  alleged that “Butler improperly contacted numerous Direct TEK personnel” and encouraged and

  solicited them to terminate their relationship with Direct TEK. See Wolf, 2016 WL 4597638, at

  *5; Doc. No. 55 at ¶ 7(b). This allegation is sufficient to plead that Butler took an active part in

  persuading Direct TEK’s technicians to terminate their contracts with Plaintiff. See Wolf, 2016

  WL 4597638, at *5.

          Direct TEK has sufficiently pled its tortious interference with a contract claim.

  Accordingly, the Court recommends denying Butler’s motion to dismiss with respect to this claim.




                                                     23
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 24 of 35 PageID #: 925



            4. Breach of a Fiduciary Duty

            In Texas, to establish a claim for breach of fiduciary duty, a plaintiff must show: “(1) a

  fiduciary relationship between the plaintiff and defendant; (2) the defendant must have breached

  his fiduciary duty to the plaintiff; and (3) the defendant’s breach must result in injury to the plaintiff

  or benefit to the defendant.” Navigant Consulting, Inc. v. Wilkinson, 508 F.3d 277, 283 (5th Cir.

  2007) (quoting Jones v. Blume, 196 S.W.3d 440, 447 (Tex. App.—Dallas 2006, pet. denied)). “A

  fiduciary relationship may arise from formal and informal relationships and may be created by

  contract.” Jacked Up, LLC v. Sara Lee Corp., 854 F.3d 797, 808 (5th Cir. 2017) (quoting Lundy

  v. Masson, 260 S.W.3d 482, 501 (Tex. App.—Houston [14th Dist.] 2008, no pet.)). However, an

  informal fiduciary relationship “may arise where one person trusts in and relies upon another,

  whether the relationship is a moral, social, domestic, or purely personal one.” Id. (citation omitted).

  “To impose an informal fiduciary duty in a business transaction, the special relationship of trust

  and confidence must exist prior to, and apart from, the agreement made the basis of the suit.” Id.

  at 809 (citing Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276, 288 (Tex.

  1998)).

            Butler argues that Plaintiff has not pled facts that make the existence of a fiduciary

  relationship between Plaintiff and Butler plausible. Doc. No. 69 at 5. Butler argues that only a

  “normal business relationship” existed between Plaintiff and Butler, and that relationship does not

  give rise to a fiduciary duty. Id. at 6. Plaintiff responds by arguing it shared confidential

  information with Butler on a confidential basis, and Butler knew the information was not to be

  shared. Doc. No. 71 at 8 (citing Doc. No. 55 at ¶ 18).

            Plaintiff fails to allege facts that make it plausible that a “special relationship of trust and

  confidence . . . exist[ed] prior to, and apart from, the agreement made the basis of the suit.” Jacked



                                                      24
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 25 of 35 PageID #: 926



  Up, LLC, 854 F.3d at 809. Plaintiff makes no factual allegations that indicate a “special

  relationship of trust and confidence” existed prior to the sharing of the Confidential Information

  under the “Contract.” See Doc. No. 55. The SAC does provide that: “Apart from the Contract, and

  because it was necessary for Plaintiff to share confidential and proprietary information with Butler

  . . . that was the heart and soul of Plaintiff’s business, . . . there existed a relationship of trust

  between Plaintiff and Butler that constituted a fiduciary relationship.” Id. at ¶ 18. However, this

  conclusory allegation is insufficient to allege that a “special relationship of trust and confidence”

  existed prior to the agreement made the basis of this suit. Jacked Up, LLC, 854 F.3d at 809; see

  NA Ins. Servs. Holding Corp. v. HILB Grp. of Indiana, LLC, No. 4:17CV600-ALM-KPJ, 2017

  WL 5476797, at *3 (E.D. Tex. Oct. 23, 2017) (dismissing a claim for breach of fiduciary duty

  where the plaintiff failed to allege facts that “indicate[d] that a prior fiduciary relationship had

  previously arisen between” the parties), report and recommendation adopted, No. 4:17-CV-600,

  2017 WL 5187604 (E.D. Tex. Nov. 9, 2017).

         Therefore, the Court recommends dismissing Plaintiff’s breach of fiduciary duty claim

  against Butler.

         5. Unjust Enrichment

         Butler argues that unjust enrichment is not an independent cause of action, except in very

  limited circumstances that do not exist in the present case. Doc. No. 69 at 6. Plaintiff points out

  that Texas case law does not “necessarily” support Butler’s argument that unjust enrichment is not

  a separate cause of action. Doc. No. 71 at 9. Plaintiff argues it alleged a cause of action for unjust

  enrichment and points to one paragraph in its Amended Complaint that reads:

         By using and distributing knowledge and information gained from Plaintiff,
         including the [Confidential Information], Defendant Butler has obtained a benefit
         from Plaintiff by fraud, duress, or the taking of an undue advantage. More
         specifically, Butler was unjustly enriched by providing such information to one or

                                                   25
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 26 of 35 PageID #: 927



         more competitors of Plaintiff, which allowed Butler to continue its business
         relationship with Frontier . . . .

  Id. (citing Doc. No. 55 at ¶ 20).

         There appears to be a split of authority in Texas courts about whether unjust enrichment is

  an independent cause of action. Compare Argyle ISD ex. Rel. Bd. Of Trustees v. Wolf, 234 S.W.3d

  229, 246 (Tex. App.—Fort Worth 2007, no pet.) (noting “[u]njust enrichment, itself, is not an

  independent cause of action . . . .”) with Pepi Corp. v. Galliford, 254 S.W.2d 457, 469 (Tex.

  App.—Houston [1st Dist.] 2007, pet. denied) (“Unjust enrichment is an independent cause of

  action.”). However, “even in the cases holding unjust enrichment is not an independent cause of

  action, the courts have still allowed recovery based on the theory of unjust enrichment so long as

  a ‘person has obtained a benefit from another by fraud, duress, or taking of undue advantage.’”

  Blue Spike, LLC v. Tex. Instruments, Inc., No. 6:12-cv-499, 2014 WL 11848751, at *3 (E.D. Tex.

  July 25, 2014) (emphasis in original) (quoting Newington Ltd. v. Forrester, No. 3:08-cv-0846,

  2008 WL 4908200, at *4 (N.D. Tex. Nov. 13, 2008)).

         Regardless of whether unjust enrichment is an independent cause of action, Plaintiff has

  failed to sufficiently plead that Butler obtained a benefit from Plaintiff by fraud, duress, or taking

  of undue advantage. Plaintiff’s SAC states that by distributing the Confidential Information to

  Plaintiff’s competitors, it allowed Butler to continue its relationship with Frontier. Doc. No. 55 at

  ¶ 20. This conclusory statement is insufficient to plead that Butler obtained a benefit from Plaintiff

  by fraud, duress, or taking of undue advantage. Indeed, Plaintiff fails to allege any facts that show

  it was somehow entitled to Butler’s relationship with Frontier. Accordingly, Plaintiff has failed to

  plead facts that make its unjust enrichment claim plausible on its face, and the Court recommends

  dismissing Plaintiff’s unjust enrichment claim.




                                                    26
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 27 of 35 PageID #: 928



         6. Common Law Fraud

         To state a claim for common law fraud, a plaintiff must show:

         (1) a material misrepresentation was made; (2) the representation was false; (3)
         when the representation was made, the speaker knew it was false or made the
         statement recklessly without any knowledge of the truth; (4) the speaker made the
         representation with the intent that the other party should act on it; (5) the party acted
         in reliance on the representation; and (6) the party thereby suffered injury.

   In re C.M.V., 479 S.W.3d 352, 361 (Tex. App.—El Paso 2015, no pet.) (citing In re FirstMerit

  Bank, N.A., 52 S.W.3d 749, 758 (Tex. 2001)). To state a claim for fraud, “a party must state with

  particularity the circumstances constituting fraud or mistake.” FED. R. CIV. P. 9(b). “Put simply,

  Rule 9(b) requires ‘the who, what, when, where, and how’ to be laid out.” Benchmark Elecs., Inc.

  v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003).

         Plaintiff points to “two factual events [in its SAC] that support its claim for fraud.” Doc.

  No. 71 at 9-10. First, Plaintiff alleges Butler “made the material misrepresentation that it would

  keep Plaintiff’s proprietary information confidential when in fact Butler had no intention of doing

  so . . . .” Id. at 10 (citing Doc. No. 55 at ¶ 7(a)). However, the SAC does not contain allegations

  that support Plaintiff’s contention. In fact, paragraph 7(a) of Plaintiff’s SAC not only fails to allege

  a misrepresentation made by Butler related to the confidential information, but it fails to allege

  any misrepresentation at all. See Doc. No. 55 at ¶ 7(a). Accordingly, this alleged “event” cannot

  be the basis of Plaintiff’s common law fraud claim.

         Second, Plaintiff contends Butler’s misrepresentation to Plaintiff concerning the timing of

  payments to Plaintiff can support its fraud claim. Doc. No. 71 at 10 (citing Doc. No. 55 at ¶ 7(d)).

  Plaintiff alleges, in September and October of 2017, Butler misrepresented “that Direct TEK could

  not be paid for its services by Butler . . . .” Doc. No. 55 at ¶ 7(c). Plaintiff states that Butler then

  “advised that Direct TEK had already been paid for its services by Butler . . . , when . . . Direct



                                                    27
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 28 of 35 PageID #: 929



  TEK had not been paid and Butler knew it had not been paid.” Id. Plaintiff further alleges that, in

  September and October 2017, “Butler intentionally withheld and delayed payment to Direct TEK

  for services rendered, then lied to both Direct TEK and many technicians about the timing of

  payment . . . .” Id. at ¶ 7(d). These general allegations do not meet Rule 9(b)’s particularity

  requirement because they fail to allege the “who, what, when, where, and how” required to state a

  claim with particularity. See Burbank v. Compass Bank, No. 1:15-CV-60, 2016 WL 3618691, at

  *3-4 (E.D. Tex. Mar. 29, 2016). Accordingly, the Court recommends dismissing the Plaintiff’s

  common law fraud claim.

         7. Business Disparagement

         The elements of a business disparagement claim are: “(1) the defendant published false and

  disparaging information about it, (2) with malice, (3) without privilege, (4) that resulted in special

  damages to the plaintiff.” Forbes Inc. v. Granada Biosciences, Inc., 124 S.W.3d 167, 170 (Tex.

  2003) (citing Hurlbut v. Gulf Atl. Life Ins. Co., 749 S.W.2d 762, 766 (Tex. 1987)). “[A] business

  disparagement defendant may be held liable ‘only if he knew of the falsity or acted with reckless

  disregard concerning it, or if he acted with ill will or intended to interfere in the economic interest

  of the plaintiff in an unprivileged fashion.’” Id. (citation omitted).

         Butler contends that Plaintiff failed to present “any support beyond a conclusory statement

  that any allegedly false statement was made with malice.” Doc. No. 69 at 8. Plaintiff responds that

  the SAC details the false statements and the “bad motive or malice” that motivated the statements.

  Doc. No. 71 at 10 (citing Doc. No. 55 at ¶¶ 7(c)-(e)).

         The SAC provides: (1) “Butler falsely advised Frontier and numerous technicians that

  Direct TEK was essentially engaging in what amounts to criminal conduct[,]” Doc. No. 55 at ¶

  7(c); (2) “Butler . . . also advised that Direct TEK had already been paid for its services by Butler



                                                    28
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 29 of 35 PageID #: 930



  in order to suggest that Direct TEK was keeping the money instead of paying the technicians, when

  in fact Direct TEK had not been paid and Butler knew it had not been paid[ ,]” id.; Butler “lied to

  both Direct TEK and many technicians about the timing of payment, all in a concerted effort to

  tarnish Direct TEK’s reputation, cause distrust among Direct TEK technicians, and bolster Butler’s

  efforts to have the technicians leave Direct TEK for competitors[,]” id. at ¶ 7(d).

           When viewed in the light most favorable to Plaintiff, Direct TEK plausibly alleged Butler

  published false and disparaging information with malice. 7 Accordingly, the Court recommends

  denying the motion to dismiss Plaintiff’s claim for business disparagement.

           8. Discrimination and Retaliation under 42 U.S.C. § 1981

               A. Retaliation

            To state a retaliation claim under § 1981, a plaintiff must allege “(1) that the plaintiff

  engaged in activities protected by § 1981; (2) that an adverse action followed; and (3) a causal

  connection between the protected activities and the adverse action.” Body by Cook, Inc. v. State

  Farm Mut. Auto. Ins., 869 F.3d 381, 390 (5th Cir. 2017) (citing Foley v. Univ. of Hous. Sys., 355

  F.3d 333, 339, 340 n.8 (5th Cir. 2003)). “Protected activity is defined as ‘opposition to any

  practice’ that is rendered unlawful by antidiscrimination statutes, including the ‘making a charge,

  testifying, assisting, or participating in any investigation, proceeding or hearing’ under the

  statutes.” Johnson v. Mixon, No. CIV.A. 13-2629, 2013 WL 5561750, at *3 (E.D. La. Oct. 8,

  2013) (quoting Ackel v. Nat’l Commc’ns, Inc., 339 F.3d 376, 385 (5th Cir. 2000)). An adverse

  employment action includes any “materially adverse change in the terms and conditions of




  7
   Butler only contests whether Plaintiff adequately pled malice; therefore, the Court constrains its analysis to the issue
  of malice. Butler also argues the alleged statement that “Direct TEK would keep, steal, and/or run away with the
  money” is an expression of opinion protected by the First Amendment of the United States Constitution. Doc. No. 69
  at 8. The Court does not reach this issue since it finds Plaintiff’s other averments sufficient to plausibly allege
  Defendant acted with malice.

                                                            29
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 30 of 35 PageID #: 931



  employment,” including termination. Id. (quoting Burlington N. & Sante Fe Ry. Co. v. White, 548

  U.S. 53, 70-71 (2006)); see Cooper v. Wal-Mart Transp., LLC, 662 F. Supp. 2d 757, 777 (S.D.

  Tex. 2009) (“Job termination is clearly an adverse employment action.”); Roberts v. Lubrizol

  Corp., No. CV 4:12-3272, 2013 WL 12099843, at *7 (S.D. Tex. June 28, 2013) (“In the retaliation

  context, an adverse employment actions include ‘discharges, demotions, refusals to hire, refusals

  to promote, and reprimands,’ . . . and any other action that ‘might have dissuaded a reasonable

  worker from making or supporting a charge of discrimination.’” ). “Close temporal proximity

  between an employer’s knowledge of a protected activity and an adverse employment action may

  be sufficient to establish causation.” Johnson, 2013 WL 5561750, *3 (citing Clark Cnty. Sch. Dist.

  v. Breeden, 532 U.S. 268, 273-74, 121 S. Ct. 1508, 149 L. Ed. 2d 509 (2001)).

         Butler argues Plaintiff did not “suffer an adverse action regarding terms or conditions of

  employment.” Doc. No. 69 at 9. Butler also argues that Plaintiff failed to allege a causal connection

  between the protected activities and the adverse action. Id.

         Plaintiff responds that “[f]ollowing Plaintiff’s refusal [to engage in discriminatory

  conduct], Defendant retaliated against Plaintiff by sharing confidential information to third party

  competitors, disparaging Plaintiff to technicians and other businesses, and terminated [sic]

  Plaintiff.” Doc. No. 71 at 11-12 (citing Doc. No. 55 at ¶ 7(e)).

         Plaintiff’s SAC contains sufficient factual references to state a claim to relief that is

  plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The SAC states that “Defendants

  sought to retaliate against Direct TEK” for refusing to acquiesce to Defendants’ practice of

  engaging in racial prejudice. Doc. No. 55 at ¶ 7(e). The email from Butler’s Susan Nab that

  requested a Caucasian replacement technician was dated August 28, 2017. See Doc. No. 70-1. The

  SAC further provides that “Direct TEK . . . refused to comply with Frontier/Butler/Nab’s acts of



                                                   30
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 31 of 35 PageID #: 932



  racial prejudice and insistence on only Caucasian technicians, resulting in subsequent efforts by

  Defendants to retaliate against Direct TEK.” Doc. No. 55 at ¶ 7(e). Plaintiff also submitted emails

  from Butler that indicate that Direct TEK was removed from all Frontier projects in, or around,

  October of 2017. See Doc. Nos. 70-2, 70-3. Also, the SAC alleges that “Direct TEK was

  terminated.” 8 See Doc. No. 55 at ¶ 7(a), ¶ 30 (“Defendants conspired and terminated Plaintiff

  because Plaintiff would not abide by their discriminatory requests . . . .”). Thus, Plaintiff at the

  very least alleged an adverse employment action—i.e., termination. However, the sharing of

  Confidential Information by Butler was alleged to have occurred in April of 2017, which is prior

  to any alleged racially discriminatory requests by Butler. See Doc. No. 55 at 7(a). Accordingly,

  the sharing of Confidential Information is not an adverse employment action because it occurred

  prior to the alleged protected conduct.

           Additionally, taking all facts as true and in the light most favorable to Plaintiff, the SAC

  alleges sufficient facts to plead a causal connection between the protected activity (i.e., refusing to

  comply with Defendants’ alleged acts of racial prejudice) and the adverse action (i.e., termination).

  In August 2017, Butler requested a Caucasian replacement technician. See Doc. No. 70-1.

  Sometime after that request, Direct TEK directly communicated with Butler and Susan Nab and

  refused to comply with their request to hire a Caucasian replacement technician. See Doc. No. 55

  at 7(e). Approximately two months later, in October of 2017, Butler terminated its relationship

  with Direct TEK. See Doc. No. 70-3; Doc. No. 55. This temporal relationship is sufficient to plead

  a causal connection at this early stage of the litigation. Accordingly, Plaintiff has sufficiently pled

  that it engaged in a protected activity, suffered an adverse employment action, and the protected


  8
   Plaintiff does not indicate when it was terminated. However, the email from Butler indicating that it is no longer
  partnering with Direct TEK “to support business-as-usual . . . efforts or the hurricane recovery efforts” was dated
  October 14, 2017. Indulging all factual inferences in Plaintiff’s favor, the Court infers Direct TEK was terminated on,
  or around, October 14, 2017. See Doc. No. 70-3.

                                                           31
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 32 of 35 PageID #: 933



  activity is causally connected to the adverse action. Therefore, the Court recommends denying

  Butler’s motion with respect to Plaintiff’s retaliation claim.

             B. Discrimination

         To state a claim for discrimination under section 1981, the plaintiff must show “(1) he or

  she is a member of a racial minority; (2) the defendant had an intent to discriminate on the basis

  of race; and (3) the discrimination concerned one or more of the activities enumerated in the statute

  . . . .” Bellows v. Amoco Oil Co., 118 F.3d 268, 274 (5th Cir. 1997). “Although ‘naked allegation[s]’

  of discriminatory intent are too conclusory to survive a motion to dismiss, . . . discriminatory

  motive may be—and commonly is—demonstrated by circumstantial evidence . . . .” Body by Cook,

  Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 386 (5th Cir. 2017). Butler only challenges

  whether Plaintiff adequately alleged discriminatory intent. See Doc. No. 69 at 10; Doc. No. 74 at

  3.

         Butler argues that Plaintiff failed to state “any facts” that show discriminatory intent. Doc.

  No. 69 at 10. Plaintiff argues that its SAC alleges that “Defendant discriminated against Plaintiff

  by firing its African-American technicians on the basis of their race and replacing them with

  ‘Caucasian’ employees.” Doc. No. 71 at 11.

         Plaintiff alleges two instances of racial prejudice by Butler demonstrate discriminatory

  intent. See Doc. No. 55 at ¶¶ 7(e), 28. First, Plaintiff alleges Butler fired “numerous African-

  American technicians placed in Southeast Texas by Direct TEK . . . .” Id. at ¶ 7(e). Second, Plaintiff

  alleges that, after Frontier fired an African-American technician on a Frontier project in Wisconsin,

  Butler’s Susan Nab sent an email to Carlos Medina and Eurie Acosta that asked for a replacement

  technician that was “preferably ‘Caucasian.’” Id.; Doc. No. 70-1 at 1-2. Plaintiff then alleges that

  it “refused to comply with Frontier/Butler/Nab’s acts of racial prejudice and insistence on only



                                                   32
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 33 of 35 PageID #: 934



  Caucasian technicians,” and, subsequently, Direct TEK was removed from all Frontier’s projects.

  See Doc. No. 55 at ¶ 7(e); Doc. No.. 70-2 at 1. These allegations, taken as true and in the light

  most favorable to Plaintiff, make plausible the inference that Butler intended to discriminate

  against Plaintiff based on race. See Body By Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d

  381, 387 (5th Cir. 2017). Accordingly, at this stage of the proceedings, Direct TEK’s allegations

  are sufficient to plead discriminatory intent. The Court recommends denying Butler’s motion with

  respect to this claim. Because Butler only challenged whether Plaintiff adequately alleged

  discriminatory intent, the Court does not address the other elements.

          9. Civil Conspiracy

          As discussed previously, Plaintiff failed to state a claim of civil conspiracy that is plausible

  on its face. Thus, for the reasons mentioned above, the Court recommends dismissing Direct

  TEK’s civil conspiracy claim against Butler.

  III.    Leave to Amend

          Plaintiff requests leave to amend its SAC to further set forth the factual basis for its claims.

  Doc. No. 71 at 13; Doc. No. 73 at 10. Defendants argue that Plaintiff should not be granted “a

  fourth bite at the apple . . . .” Doc. No. 74 at 5; Doc. No. 75 at 11.

          Federal Rule of Civil Procedure 15 provides that the court should grant leave to amend

  when “justice so requires.” FED. R. CIV. P. 15(a)(2). Rule 15 “evinces a bias in favor of granting

  leave to amend,” and the “decision to grant leave is within the discretion of the trial court.” In re

  Southmark Corp., 88 F.3d 311, 314 (5th Cir. 1996). “In deciding whether to grant such leave, the

  court may consider such factors as undue delay, bad faith or dilatory motive on the part of the

  movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

  to the opposing party, and futility of amendment.” Id. at 314-15.



                                                    33
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 34 of 35 PageID #: 935



         Here, Plaintiff has already amended its complaint twice. See Doc. Nos. 1, 12, 55. Both

  times, Plaintiff amended its complaint after Butler, Frontier, or both had filed a motion to dismiss.

  See Doc. Nos. 9, 17, 18. Plaintiff’s SAC added few substantive factual allegations compared to its

  Amended Complaint. See Doc. Nos. 12, 55. Plaintiff has twice failed to cure deficiencies in its

  complaint and added minimal factual allegations to the subsequent amended complaints.

  Additionally, if the Court granted leave to amend its complaint for a third time, Defendants would

  be required to analyze and respond to a fourth complaint. This would be unduly burdensome and

  prejudicial to Defendants. Therefore, Plaintiff’s request to replead is denied.

                                           CONCLUSION

         The Court RECOMMENDS GRANTING-IN-PART AND DENYING-IN-PART

  Defendant Frontier’s Motion to Dismiss Second Amended Complaint for Failure to State a Claim

  (Doc. No 67). The Court recommends dismissing the following claims against Frontier: (1) Count

  2: Tortious Interference with Existing Business Relationships; (2) Count 8: Business

  Disparagement; and (3) Count 10: Civil Conspiracy.

         The Court also RECOMMENDS GRANTING-IN-PARTAND DENYING-IN-PART

  Defendant Butler’s Motion to Dismiss Under Rule 12(b)(6) (Doc. No. 69). The Court recommends

  dismissing the following claims against Butler: (1) Count 2: Tortious Interference with Existing

  Business Relationships; (2) Count 5: Breach of Fiduciary Duty; (3) Count 6: Unjust Enrichment;

  (4) Count 7: Common Law Fraud; and (5) Count 10: Civil Conspiracy.

         Within fourteen days after receipt of the magistrate judge’s report, any party may serve and

  file written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. §

  636(b). A party’s failure to file written objections to the findings, conclusions and

  recommendations contained in this Report shall bar that party from de novo review by the district



                                                   34
Case 6:18-cv-00069-JDK-KNM Document 95 Filed 01/28/19 Page 35 of 35 PageID #: 936



  judge of those findings, conclusions and recommendations and, except upon grounds of plain error,

  from attacking on appeal the unobjected-to proposed factual findings and legal conclusions

  accepted and adopted by the district court. Douglass v. United Servs. Auto Assn, 79 F.3d 1415,

  1430 (5th Cir 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

  (extending the time to file objections from ten to fourteen days).


          So ORDERED and SIGNED this 28th day of January, 2019.




                                                  35
